DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this application. Claims 1, 2, 3, 5, 7, 8, 13, 15, and 19 have been amended. The previous claim objections and 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Afrouzi (US 11199853 B2), hereafter Afrouzi, in view of Fang (CN 107167144A), hereafter Fang, and further in view of Krajnik (FreMEn: Frequency Map Enhancement for Long-Term Mobile Robot Autonomy in Changing Environments), hereafter Krajnik.

Regarding claim 1 Afrouzi teaches a robot comprising:
An input device configured to receive an image of an environment of the robot (Col. 85, Lines 5-29, robot having a camera to capture spatial data); and
At least one processor configured to:
Rotate the robot in place for localization (Col. 85, Lines 5-29, camera captures spatial data while the robot rotates 360 degrees), and
Obtain a plurality of sequential images by the input device during the rotation of the robot (Col. 85, Lines 5-29, camera captures spatial data while the robot rotates 360 degrees).
Afrouzi fails to teach, however, wherein the processor is configured to:
Estimate at least one of a position or a pose of the robot in a space using a trained model based on an artificial neural network, and
Wherein the trained model is trained to associate a set of reference images acquired from at least one location in the space with a global position or a global pose of the at least one location.
Fang, however, does teach wherein the processor is configured to:
Estimate at least one of a position or a pose of the robot in a space using a trained model based on an artificial neural network (0022, position of the robot is inferred by fuzzy inference).
Afrouzi and Fang are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the pose estimation of Fang in order to provide a means of localizing the mobile robot. The motivation to combine is to allow the mobile robot to infer its own position based on a trained model and images of its surroundings.
The combination of Afrouzi and Fang fails to teach, however, wherein the trained model is trained to associate a set of reference images acquired from at least one location in the space with a global position or a global pose of the at least one location.
Krajnik, however, does teach wherein the trained model is trained to associate a set of reference images acquired from at least one location in the space with a global position or a global pose of the at least one location (Page 972, Col. 2, Section A, robot visits location, collects training dataset).
Afrouzi, Fang, and Krajnik are analogous because they are in the same field of endeavor, mobile robot navigation and localization. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the training set acquisition of Krajnik in order to provide a means of obtaining a relevant training set. The motivation to combine is to allow the machine learning model to train based on training data relevant to the actual operation environment of the robot.
Claim 15 is similar in scope to claim 1. 

Regarding claim 2, the combination of Afrouzi, Fang, and Krajnik teaches the robot of claim 1, and Fang further teaches wherein the trained model is configured to output a position or a pose of the robot corresponding to a specific point where the robot is located in the place (0022, position of the robot inferred by fuzzy inference).
Afrouzi, Fang, and Krajnik are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the pose estimation of Fang in order to provide a means of localizing the mobile robot. The motivation to combine is to allow the mobile robot to infer its own position based on a trained model and images of its surroundings.
Claims 10 and 16 are similar in scope, and are similarly rejected.

Regarding claim 3, the combination of Afrouzi, Fang, and Krajnik teaches the robot of claim 1, and Krajnik further teaches wherein the data includes:
The set of reference images obtained by a camera at each of a plurality of specific points in the space (Page 972, Col. 2, Section A, training dataset obtained from eight locations), and
The global position or the global pose of each of the plurality of specific points (Page 972, Col. 2, Section A, images captured at designated areas).
Afrouzi, Fang, and Krajnik are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the training data location of Krajnik in order to provide a means of contextualizing the training data. The motivation to combine is to allow the mobile robot to better infer its own position based on a trained model and images of its surroundings.
	Claim 17 is similar in scope to claim 3, and is similarly rejected.

Regarding claim 4, the combination of Afrouzi, Fang, and Krajnik teaches the robot of claim 3, and Afrouzi further teaches wherein images include a plurality of successive reference images, each of the successive reference images is to cover a field of view at a predetermined angle with respect to the robot (Col. 85, Lines 5-51, camera rotates to observe a second field of view overlapping the first field of view, angle displacement determined).
Afrouzi fails to teach, however, wherein the images are reference images.
Krajnik, however, does teach wherein the images are reference images (Page 972, Col. 2, Section A, robot visits location, collects training dataset images).
Afrouzi, Fang, and Krajnik are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the training data of Krajnik in order to provide a means of teaching the machine learning model. The motivation to combine is to allow the mobile robot to better infer its own position based on a trained model and images of its surroundings.
Claims 12 and 18 are similar in scope to claim 4, and are similarly rejected.

Regarding claim 6, the combination of Afrouzi, Fang, and Krajnik teaches the robot of claim 3, and Afrouzi further teaches wherein the at least one processor is configured to determine at least one of a rotation direction of the robot, a rotation angle of the robot, or a rotation speed of the robot based on reference information on the set of reference images (Col. 85, Lines 5-51, processor infers the angular movement and angular disposition of the robot).
Regarding claim 7, the combination of Afrouzi, Fang, and Krajnik teaches the robot of claim 1, and Afrouzi further teaches wherein the trained model  is to be stored in the robot or is to be stored in a server (Col. 183, Line 36 – Col. 184, Line 24, deep Q network [DQN], DQN stored within the robot, DQN stored on a decentralized platform).
Claim 20 is similar in scope to claim 7, and is similarly rejected.

Regarding claim 8, Afrouzi teaches a robot comprising:
An input device configured to receive a set of images of a surrounding environment of the robot (Col. 85, Lines 5-29, robot having a camera to capture spatial data).
Afrouzi fails to teach, however, wherein the processor is configured to:
Obtain a set of reference images from at least one specific point on a mapping path in a space,
Associate the set of reference images with a global position or a global pose of the specific point, and
Store, as training data, the set of reference images and associated global position or global pose of the specific point.
Fang, however, does teach wherein the processor is configured to obtain a set of images from at least one specific point on a mapping path in a space (0022, images received through a camera, position of the robot is inferred by fuzzy inference).
Afrouzi and Fang are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the image obtaining of Fang in order to provide a means of localizing the mobile robot. The motivation to combine is to allow the mobile robot to infer its own position based on a trained model and images of its surroundings.
The combination of Afrouzi and Fang fails to teach, however, wherein the processor is configured to:
Associate the set of reference images with a global position or a global pose of the specific point, and
Store, as training data, the set of reference images and associated global position or global pose of the specific point.
Krajnik, however, does teach wherein the processor is configured to:
Associate the set of reference images with a global position or a global pose of the specific point (Page 972, Col. 2, Section A, training dataset obtained from eight locations), and
Store, as training data, the set of reference images and associated global position or global pose of the specific point (Page 972, Col. 2, Section A, training dataset obtained from eight locations).
Afrouzi, Fang, and Krajnik are analogous because they are in the same field of endeavor, autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the training data of Krajnik in order to provide a means of teaching the machine learning model. The motivation to combine is to allow the mobile robot to better infer its own position based on a trained model and images of its surroundings.

Regarding claim 9, the combination of Afrouzi, Fang, and Krajnik teaches the robot of claim 8, and Afrouzi further teaches wherein the at least one processor is configured to train, based on the training data, a trained model based on an artificial neural network (Fig. 197, training of a single neural network of a cleaning robot).

Regarding claim 11, the combination of Afrouzi, Fang, and Krajnik teaches the robot of claim 8 and Afrouzi further teaches wherein the at least one processor is configured to:
Separate the space into a plurality of grids (Col. 155, Line 61- Col. 156, Line 31, environment represented by grid map, divided into zones);
Set a mapping path in the space to include all of the grids (Col. 155, Line 61- Col 156, Line 31, processor converts the grid map into a routing map);
Control the robot to move along the set mapping path (Col. 14, Lines 12-37, robot maps moves through work area during mapping); and
Wherein the specific point is a point on the mapping path (Col. 98, Lines 34-65, robot identifies specific points on the perimeter while mapping).

Regarding claim 14, the combination of Afrouzi, Fang, and Krajnik teaches the robot of claim 8, and Afrouzi further teaches wherein the input device includes a camera (Col. 85, Lines 5-29, robot having a camera to capture spatial data).

Claim 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Afrouzi in view of Fang and Krajnik as applied to claim 4, 12, and 18 above, and further in view of Fleischman (US 20190005719 A1), hereafter Fleischman.

Regarding claim 5, Regarding claim 5, the combination of Afrouzi, Fang, and Krajnik teaches the robot of claim 4, but fails to teach wherein the set of reference images includes at least one possible order and direction combinations of the reference images. 
Fleischman, however, does teach wherein the set of reference images includes all possible order and direction combinations of the reference images (0028, 360 degree camera collects a sequence of 360 degree images.
Afrouzi, Fang, Krajnik, and Fleischman are analogous because they are all particularly relevant to autonomous robot navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the 360 camera of Fleischman in order to provide a means of obtaining as much position information as possible. The motivation to combine is to ensure that the mobile robot has as much spatial information as possible when attempting to estimate its position.
Claims 13 and 19 are similar in scope to claim 5, and are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664